                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-02003-SVW-FFM                                          Date      July 5, 2019
 Title             Calvin Kwon v. Sung Yoo et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                                   N/A
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                              N/A                                                     N/A
 Proceedings:                 IN CHAMBERS ORDER DISMISSING ACTION


       The Court, on June 19, 2019, issued an order to show cause why this action should not be
dismissed for lack of prosecution.

       On July 2, 2019, plaintiff filed a proof of service as to Defendant Soliman Trust served on
5/27/2019, and whose answer was due 6/17/2019. Plaintiff has failed to request entry of default.

         Therefore, the matter is dismissed.




                                                                                                    :
                                                               Initials of Preparer              PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
